Name: 2005/832/EC: Decision of the European Central Bank of 17 November 2005 amending Decision ECB/2002/11 on the annual accounts of the European Central Bank (ECB/2005/12)
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  public finance and budget policy
 Date Published: 2006-12-12; 2005-11-26

 26.11.2005 EN Official Journal of the European Union L 311/43 DECISION OF THE EUROPEAN CENTRAL BANK of 17 November 2005 amending Decision ECB/2002/11 on the annual accounts of the European Central Bank (ECB/2005/12) (2005/832/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 26.2 thereof, Whereas: (1) Taking into due consideration the nature of its activities, the European Central Bank (ECB) should be adequately covered against foreign exchange rate, interest rate and gold price risks. The ECBs Governing Council may establish a provision for such risks in the balance sheet of the ECB. (2) Article 3(2) of Decision ECB/2005/11 of 17 November 2005 on the distribution of the income of the European Central Bank on euro banknotes in circulation to the national central banks of the participating Member States (1) establishes that the Governing Council may decide before the end of the financial year to transfer part or all of the ECBs income on euro banknotes in circulation to a provision for foreign exchange rate, interest rate and gold price risks, HAS DECIDED AS FOLLOWS: Article 1 The following Article 6a is inserted in Chapter II of Decision ECB/2002/11 (2): Article 6a Provision for foreign exchange rate, interest rate and gold price risks Taking into due consideration the nature of the ECBs activities, the Governing Council may establish a provision for foreign exchange rate, interest rate and gold price risks in the balance sheet of the ECB. The Governing Council shall decide on the size and use of the provision on the basis of a reasoned estimate of the ECBs risk exposures. Article 2 Final provision This Decision shall enter into force one day following its adoption. Done at Frankfurt am Main, 17 November 2005. The President of the ECB Jean-Claude TRICHET (1) See page 41 of this Official Journal. (2) OJ L 58, 3.3.2003, p. 38.